                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

CLINT FINSTAD and MARY FINSTAD,

                Plaintiffs,

v.                                                           Case No: 2:18-cv-746-FtM-38UAM

WRIGHT NATIONAL FLOOD
INSURANCE COMPANY,

                Defendant.


                                                ORDER

        This matter comes before the Court upon review of the Motion for Approval of Departing

Attorney’s Withdrawal filed on April 11, 2019. Doc. 26. Attorney Sarah E. Chibani of the firm

Freeborn & Peters LLP (“Freeborn”) requests to withdraw from representation of Defendant. Id.

at 1. Defendant’s counsel does not state whether Defendant or Plaintiffs’ counsel object to the

requested relief. For the reasons stated below, the motion is granted.

        A motion to permissively withdraw is a matter within the discretion of the court.

Obermaier v. Driscoll, No. 2:00-cv-214-FtM-29D, 2000 WL 33175446, at *1 (M.D. Fla. Dec. 13,

2000). Pursuant to the Local Rules, “no attorney, having made a general appearance under

subsection (a) of [Local Rule 2.03] shall thereafter abandon the case or proceeding in which the

appearance was made, or withdraw as counsel for any party therein, except by written leave of

Court obtained after giving ten (10) days’ notice to the party or client affected thereby, and to

opposing counsel.” M.D. Fla. R. 2.03(b). Here, the motion fails to comply with the notice

requirements of Local Rule 2.03(b) as well as the requirements of Local Rule 3.01(g).1 The


        1
          Local Rule 3.01(g) requires that each motion filed in a civil case, with certain enumerated
exceptions, “stat[e] whether counsel agree on the resolution of the motion[.]” M.D. Fla. R. 3.01(g). Here,
motion indicates, however, that Freeborn will continue to represent Defendant, with attorneys

Jason P. Stearns and Taylor R. Ryan remaining as counsel of record, and that attorney Sarah

Chibani is requesting to withdraw because she has left the firm and is no longer associated with

Freeborn. Doc. 26 at 1. Thus, the Court finds good cause to excuse the failure to comply with

Rule 2.03(b) and grant the motion because Freeborn is not seeking to withdraw as counsel of record

but only seeking to withdraw one of its attorneys.

        ACCORDINGLY, it is

        ORDERED:

        The Motion for Approval of Departing Attorney’s Withdrawal (Doc. 26) is GRANTED.

The Clerk is directed to terminate attorney Sarah E. Chibani as counsel of record and from

receiving future notices of electronic filing for Defendant.

        DONE and ORDERED in Fort Myers, Florida on this 12th day of April, 2019.




Copies:
Counsel of record




the Court finds good cause to excuse the failure to comply but advises the parties that future motions that
fail to comply with Local Rule 3.01(g) may be denied on that basis.



                                                   -2-
